FILED
                              NOT FOR PUBLICATION                           AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ZHIZHONG ZHENG; ZHONGQING                         No. 08-73026
PENG; et al.,
                                                  Agency Nos. A097-870-370
               Petitioners,                                   A097-870-368
                                                              A097-870-369
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Zhizhong Zheng and Zhongqing Peng, natives of China and citizens of

Nauru, and their daughter, native of Thailand and citizen of Nauru, petition for

review of the decision of the Board of Immigration Appeals’ (“BIA”) order

affirming an immigration judge’s decision denying their application for asylum

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004),

and deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omission from petitioners’ asylum application and asylum officer

interview of the significant instance of harm they testified they suffered in Nauru,

see Alvarez-Santoz v. INS, 332 F.3d 1245, 1254 (9th Cir. 2003) (omission of a

“dramatic, pivotal” event from asylum application supported agency’s adverse

credibility determination); see also Li, 378 F.3d at 962-63, and the agency

reasonably rejected petitioners’ explanations for the omission, see Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). We reject petitioners’ contention

that the agency improperly relied on the credible fear interview, particularly

because the asylum officer testified at the hearing. See Li, 378 F.3d at 963.

      In the absence of credible testimony, petitioners’ asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                      08-73026